16‐3548‐cv 
Intelligent Dig. Sys., LLC v. Beazley Ins. Co. 
                                         
                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
 
                                             SUMMARY ORDER 
                                                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 19th day of September, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
INTELLIGENT DIGITAL SYSTEMS, LLC, RUSS & 
RUSS PC DEFINED BENEFIT PENSION PLAN, JAY 
EDMOND RUSS, all individually and as assignees of 
Jack Jacobs, Robert Moe, Michael Ryan and Martin 
McFeely, and Jason Gonzalez, 
                                                   Plaintiffs‐Appellants, 
                                                                                   
                                         v.                                               16‐3548‐cv 
 
BEAZLEY INSURANCE COMPANY, INC.,                                                           
                                                   Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFFS‐APPELLANTS:                                    IRA LEVINE, Law Office of Ira Levine, Esq., 
                                                              Massapequa, New York. 
                                                                                                 
FOR DEFENDANT‐APPELLEE:                    CHRISTOPHER M. STRONGOSKY (Joseph G. 
                                           Finnerty III, Neal F. Kronley, on the brief), DLA 
                                           Piper LLP (US), New York, New York. 
 
              Appeal from the United States District Court for the Eastern District of 

New York (Spatt, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiffs‐appellants Intelligent Digital Systems, LLC (ʺIDSʺ), Russ & Russ 

PC Defined Benefit Pension Plan (the ʺPlanʺ), and Jay Edmond Russ, all individually 

and as assignees of insured individuals Jack Jacobs, Robert Moe, Michael Ryan, Martin 

McFeely, and Jason Gonzalez, appeal from the district courtʹs October 5, 2016 judgment 

dismissing the amended complaint and resolving this insurance action in favor of 

defendant‐appellee Beazley Insurance Company, Inc. (ʺBeazleyʺ).  The primary issue is 

Beazleyʹs disclaimer of coverage for Russʹs claims against the insured directors of Visual 

Management Systems, Inc. (ʺVMSʺ).  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

A.     Background 

              Russ is a New York attorney who founded IDS, a technology company in 

the digital recording industry.  Directly and indirectly (through another wholly‐owned 

company), Russ is the sole officer of IDS.  He is also the fiduciary of the Plan.   




                                             ‐ 2 ‐ 
 
                                                                                              
              In January 2008, IDS agreed to sell its assets to non‐party VMS, a 

company, now dissolved, in the video technology business.  VMS agreed to pay IDS 

$1.5 million over time and issued a promissory note to that effect, and it agreed also to 

add Russ to its Board of Directors and to hire him as a consultant.  On February 26, 

2008, the VMS Board of Directors met and, after a motion was made and seconded, 

approved the transaction and Russʹs appointment, conditioned upon completion of the 

transaction.  The transaction closed on April 2, 2008.  VMSʹs general counsel confirmed 

to Russ that Russ would be a director as of its May 2008 meeting.  Russ participated in 

three board meetings and was paid for his services as a board member.    

              Beazley is a Connecticut company that provided insurance coverage to 

VMS under a directors and officers liability insurance policy (the ʺPolicyʺ).  The Policy 

provides that ʺ[t]he Insurer shall pay on behalf of the Directors and Officers all Loss 

which is not indemnified by the Company resulting from any Claim first made against 

the Directors and Officers during the Policy Period for a Wrongful Act.ʺ  Suppl. Appʹx 

553 (emphasis omitted).  The Policy defines ʺDirectors and Officersʺ to include ʺall 

persons who were, now are, or shall be duly elected or appointed directors.ʺ  Suppl. 

Appʹx 556.  Section III(F) of the Policy contains what the parties refer to as an ʺinsured v. 

insured exclusion,ʺ which excludes coverage for ʺany Claim . . . by, on behalf of, or at 

the direction of any of the Insureds, except and to the extent such Claim . . . is 

employment‐related and brought by or on behalf of any of the Directors and Officers.ʺ  



                                            ‐ 3 ‐ 
 
                                                                                                 
Suppl. Appʹx 559, 561 (emphasis omitted).  The Policy defines ʺInsuredsʺ as ʺthe 

Directors and Officers and the Company.ʺ  Suppl. Appʹx 556 (emphasis omitted). 

               In December 2008, Russ announced that he was resigning from the board 

and might sue VMS for payments owed under the promissory note.  Plaintiffs initiated 

an action against VMS and the other five directors in March 2009.  Beazley denied VMS 

coverage under the Policy and cited the insured v. insured exclusion.  The litigating 

parties settled the action, with four directors agreeing to pay a total of $75,000, all five 

directors agreeing to the entry of judgments against them in amounts exceeding $2 

million, plaintiffs agreeing to ʺunconditionally forbear collectionʺ of the judgments 

against the five directors, and all five directors assigning their rights under the Policy to 

plaintiffs.  S. Appʹx 59, 60.   

               On March 12, 2012, plaintiffs commenced this diversity action against 

Beazley and sought indemnification for the unpaid amounts of the judgments.  On 

November 27, 2012, the court converted Beazleyʹs motion to dismiss the complaint to a 

summary judgment motion, denied the motion, and denied Beazleyʹs subsequent 

motion for reconsideration.  On June 23, 2015, the court denied the partiesʹ cross‐

motions for summary judgment as to the amended complaint and narrowed the issues 

for trial to: (1) whether Russ was duly elected or appointed to the Board and thus not 

entitled to indemnification because of the insured v. insured exclusion and (2) if not, 

whether Beazley could assert equitable estoppel as a defense against Russʹs coverage 



                                             ‐ 4 ‐ 
 
                                                                                                  
claim.  The jury found at trial that Russ had been duly elected or appointed within the 

meaning of the Policy and therefore it did not reach the estoppel defense.  Final 

judgment was entered in Beazleyʹs favor on October 5, 2016.  This appeal followed.   

B.     Discussion 

              Two principal issues are presented: (1) whether the insured v. insured 

clause applies to this case, and (2) assuming it does, whether Russ was duly elected or 

appointed a director. 

       1.     Applicability of the Insured v. Insured Clause 

              Under New York law, which the parties agree applies to the Policy, 

ʺinsurance policies are interpreted according to general rules of contract interpretation.ʺ  

Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98 (2d Cir. 2012).  This initial 

interpretation of the contract and whether its terms are ambiguous are questions of law 

for the court, Morgan Stanley Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 275 (2d Cir. 

2000), and so we review the district courtʹs interpretation of the contract and its terms de 

novo, see U.S. Fid. & Guar. Co. v. Fendi Adele S.R.L., 823 F.3d 146, 149 (2d Cir. 2016).  The 

court must interpret the contract ʺto give effect to the intent of the parties as expressed 

in the clear language of the contract,ʺ Morgan Stanley, 225 F.3d at 275 (quoting Vill. of 

Sylvan Beach v. Travelers Indem. Co., 55 F.3d 114, 115 (2d Cir. 1995)), and give words and 

phrases in the contract their plain meaning, Olin, 704 F.3d at 99.  A term is ambiguous if 

its language ʺcould suggest ʹmore than one meaning when viewed objectively by a 



                                             ‐ 5 ‐ 
 
                                                                                                          
reasonably intelligent person.ʹʺ  Morgan Stanley, 225 F.3d at 275 (quoting Lightfoot v. 

Union Carbide Corp., 110 F.3d 898, 906 (2d Cir. 1997)). 

                       By limiting the trial to the issue of whether Russ was duly elected or 

appointed, the district court essentially ruled as a matter of law that the insured v. 

insured clause applied to this case, rejecting plaintiffsʹ contention that at a minimum 

there was ambiguity in the clause and that the exclusion could be read as applying only 

to claims brought by directors in their capacities as directors.   

                        We agree with the district court.  The insured v. insured exclusion, on its 

face, exempts from coverage ʺanyʺ claim brought by, on behalf of, or at the direction of 

an insured director, unless the claim is employment‐related.  Suppl. Appʹx 559, 561.  

The exclusion is not limited to claims brought by an insured in his ʺcapacityʺ as a 

director.  On its face, the exclusion applies to all claims (except employment‐related 

claims) regardless of whether the director brings the claims in an individual or fiduciary 

capacity.1  Moreover, the employment‐related exception to the exclusion applies only to 

claims brought by employees ‐‐ not by consultants, like Russ.  Indeed, his consultantʹs 

agreement specified that he was an independent contractor and not an employee.   




                                                 
            1    In contrast, in Trs. of Princeton Univ. v. Natʹl Union Fire Ins. Co. of Pittsburgh, Pa., 
839 N.Y.S.2d 437, 2007 WL 1063870 (N.Y. Sup. Ct. Apr. 10, 2007) (unreported disposition), a case 
plaintiffs relied on heavily, the policyʹs insured v. insured clause did contain limiting language, 
and the court noted that the exclusion there was ʺnarrower in scope than typical ʹinsured versus 
insuredʹ exclusions.ʺ  Id. at *1 n.1. 

                                                     ‐ 6 ‐ 
 
                                                                                               
Accordingly, plaintiffsʹ challenge to the application of the insured v. insured exclusion 

to Russʹs claims fails on the merits.   

       2.       Whether Russ Was Duly Elected or Appointed 

                Assuming the insured v. insured clause applies, the next question is 

whether Russ was ʺduly elected or appointedʺ as a director within the meaning of the 

Policy.  While this question was put to the jury and the jury resolved it against 

plaintiffs, plaintiffs argue in essence that summary judgment should have been granted 

in their favor.  They contend that the district court should have determined that the 

Policy language was ambiguous and the ambiguity should have been resolved in their 

favor.  See Belt Painting Corp. v. TIG Ins. Co., 100 N.Y.2d 377, 383 (2003) (ʺ[P]olicy 

exclusions are given a strict and narrow construction, with any ambiguity resolved 

against the insurer.ʺ).  Specifically, plaintiffs allege that the Policy language was 

ambiguous as to the process required for directors to be considered duly elected or 

appointed.   

                Our de novo review indicates that no such ambiguity exists in the Policy.  

The plain meaning of the phrase ʺduly elected or appointedʺ in the Policyʹs definition of 

ʺDirectors and Officersʺ is that directors must be duly selected, by vote or appointment, 

in accordance with proper procedures.  There is nothing in the language of the Policy to 

support plaintiffsʹ argument that the omission of references to ʺʹde factoʹ director[s],ʺ 

Appellantsʹ Br. at 30, renders the otherwise unambiguous language ambiguous.   



                                             ‐ 7 ‐ 
 
                                                                                                      
                       Plaintiffsʹ reliance on the VMS bylaws is also misplaced.  They argue that 

§§ 2.1, 2.2, and 2.6 of the bylaws required the board to formally vote to expand its 

membership in addition to voting to appoint Russ as a new director, and that the 

district court erred in not reaching this conclusion as a matter of law.  We are not 

persuaded. 

                       Under Nevada law, which the parties agree applies to the bylaws, 2 

whether a contract is ambiguous is a question of law that the court may decide on 

summary judgment.  Galardi v. Naples Polaris, LLC, 301 P.3d 364, 366 (Nev. 2013).  ʺ[A] 

contract is ambiguous if its terms may reasonably be interpreted in more than one way.ʺ  

Id.  The court may admit expert evidence of industry custom or trade usage to provide 

context for its legal decision about whether a contract is ambiguous.  Id. at 366‐67.  If the 

contractual language is ambiguous, the court may admit extrinsic evidence to allow a 

jury to assess the partiesʹ intent, clarify ambiguities, or fill omissions.  Ringle v. Bruton, 

86 P.3d 1032, 1039 (Nev. 2004).   

                       As an initial matter, we tend to disagree with the district courtʹs 

conclusion that the bylaws were ambiguous: we doubt that the bylaws can be read to 

require a separate, formal vote to increase the number of directors from five to six.  

While the bylaws provide that the number of directors was to be determined by the 

Board ʺfrom time to time,ʺ Appʹx 780, the bylaws do not specify that a formal vote was 
                                                 
           2The parties agree that the Nevada law on contracts governs this issue because 
VMS was a Nevada corporation.   

                                                     ‐ 8 ‐ 
 
                                                                                                 
needed to set or change the number.  By voting unanimously to appoint Russ as its sixth 

director, the board implicitly ‐‐ if not explicitly ‐‐ ʺdetermined,ʺ see Appʹx 780, that it 

would increase its membership to six.  Cf. Redl v. Secʹy of State, 85 P.3d 797, 800‐01 (Nev. 

2004) (finding sufficient ʺsubstantial complianceʺ with statutory requirements for 

corporate filings).  Contrary to plaintiffsʹ suggestion, the bylawsʹ reference to ʺnewly‐

created directorships resulting from any increase in the authorized number of directors,ʺ 

Appʹx 780 (emphasis added), does not explicitly require more formal action by the 

board. 

              Even assuming that the district court correctly held that the bylaws were 

ambiguous, the question of whether Russ was duly elected or appointed as a director 

was put to the jury, and the jury determined that he was.  That decision was well 

supported by the largely undisputed evidence: all of VMSʹs five directors were present 

at the February 26, 2008 board meeting; Russ thereafter began serving as a director and 

sought confirmation that he was indeed covered by the Policy; he attended three board 

meetings and was paid for his service; and in various filings with government agencies, 

VMS represented that Russ was a director.  All of the parties treated Russ as a duly 

elected or appointed director.  

              As we agree with the district court as to the applicability of the insured v. 

insured exclusion, we need not address plaintiffsʹ claims of error in the district courtʹs 

rulings on Beazleyʹs equitable estoppel defense, as to which we express no view. 



                                             ‐ 9 ‐ 
 
                                                                                        
             We have considered plaintiffsʹ remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                       FOR THE COURT: 
                                       Catherine OʹHagan Wolfe, Clerk 




                                        ‐ 10 ‐